PER CURIAM.
We affirm the trial court’s decision to dismiss the informations in these two interrelated cases because the State failed to allege an intent to defraud as an element of the offense described in section 319.33(1)(e), Florida Statutes (1997). See State v. Copher, 395 So.2d 635 (Fla. 2d DCA 1981); The trial court’s oral ruling allowed the State ten days to amend these informations, but the written order omitted this option. On remand, it is not necessary that the State have ten days within which to amend the informations. The State may amend at any time unless prevented by the constitutional prohibition against double jeopardy, the doctrine of res judicata, a statute of limitations, or the dismissal of the first case with prejudice. *546See State v. Bacon, 385 So.2d 1160 (Fla. 2d DCA 1980).
Affirmed with instructions.
ALTENBERND, A.C.J., and GREEN and SALCINES, JJ., Concur.